              Case 2:18-cv-00733-JLR Document 50
                                              49 Filed 07/20/20 Page 1 of 2
                                                                          4



 1   ANNA SEWELL (WSB # 48736)
     Earthjustice
 2   1001 G Street NW, Suite 1000
 3   Washington, DC 20001
     (202) 797-5233 | Phone
 4   asewell@earthjustice.org
 5   JAN HASSELMAN (WSB # 29107)
 6   Earthjustice
     810 Third Avenue, Suite 610
 7   Seattle, WA 98104
     (206) 343-7340 | Phone
 8   jhasselman@earthjustice.org
 9   Attorneys for Plaintiffs

10                                                                   The Honorable James L. Robart
11                             UNITED STATES DISTRICT COURT
12                       FOR THE WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
13
     SOUND ACTION, FRIENDS OF THE SAN       )
14
     JUANS, AND WASHINGTON ENVIRONMENTAL    )
15   COUNCIL,                               ) Case No. 2:18-cv-00733-JLR
                                            )
16                       Plaintiffs,        )
                                            ) STIPULATED MOTION AND
17        v.                                ) ORDER TO DISMISS MOTION
18   UNITED STATES ARMY CORPS OF ENGINEERS, )FOR COSTS AND ATTORNEYS’
                                            )FEES
19                       Defendant.         )
20                                          ) NOTE ON MOTION CALENDAR:
                                            ) JULY 20, 2020
21                                          )
22          Plaintiffs Sound Action, Friends of the San Juans, and Washington Environmental
23
     Council hereby withdraw and move to dismiss Plaintiffs’ Motion for Costs and Attorneys’ Fees.
24
     Defendant U.S. Army Corps of Engineers stipulates to this requested relief. The grounds for this
25
26 stipulated motion are as follows:
27
28

     STIPULATED MOT. AND
     ORDER TO DISMISS MOT. FOR COSTS AND FEES
     (CASE NO. 2:18-cv-00733-JLR)
                  Case 2:18-cv-00733-JLR Document 50
                                                  49 Filed 07/20/20 Page 2 of 2
                                                                              4



             1.      On April 17, 2020, this Court dismissed this case with prejudice, but retained
 1
 2   jurisdiction only to resolve any motion for costs and attorneys’ fees. ECF No. 45.

 3           2.      On April 24, 2020, Plaintiffs filed a timely Motion for Costs and Attorneys’ Fees.
 4
     ECF No. 46.
 5
             3.      Concurrently with Plaintiffs’ Motion for Costs and Attorneys’ Fees, Plaintiffs
 6
 7   filed a stipulated motion to stay briefing on the motion, in order to afford the parties time to

 8   explore a potential negotiated agreement of Plaintiffs’ claims for fees and costs. ECF No. 47.
 9   On the same day, this Court granted the stipulated motion to stay briefing on the motion until
10
     July 23, 2020. ECF No. 48.
11
             4.      Plaintiffs subsequently reached an agreement with Defendant concerning
12
13   Plaintiffs’ Motion for Costs and Attorneys’ Fees. Because the settlement agreement has been

14   satisfied, Plaintiffs hereby withdraw and move to dismiss their Motion for Costs and Attorneys’
15
     Fees.
16
                                                         ORDER
17
                  Based on the foregoing, this Stipulated Motion is GRANTED.
18
19
20                             20th
                  DATED this ______________         July
                                            day of____________, 2020.


                                                     A
21
22                                                  __________________________________
                                                    The Honorable James L. Robart
23                                                  United States District Judge
24
25           SO STIPULATED: This 20th day of July, 2020.
26
27
28
     STIPULATED MOT. AND
     ORDER TO DISMISS MOT. FOR COSTS AND FEES
     (CASE NO. 2:18-cv-00733-JLR) - 2
